 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUDY SUMI ITO E.,                                   Case No.: 3:19CV804-KSC
12                                      Plaintiff,
                                                         ORDER RE: PLAINTIFF AND
13   v.                                                  DEFENDANT’S CROSS-MOTIONS
                                                         FOR SUMMARY JUDGMENT
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                                    Defendant.
16
17
18
19
20         On May 5, 2019, plaintiff Judy Sumi Ito E. filed a Complaint pursuant to 42 U.S.C.
21   § 405(g) seeking judicial review of a decision by the Commissioner of Social Security
22   denying her application for a period of disability and disability insurance benefits. (Doc.
23   No. 1.) Now pending before the Court and ready for decision are the parties’ cross-motions
24   for summary judgment. For the reasons set forth herein, the Court GRANTS IN PART and
25   DENIES IN PART plaintiff’s motion for summary judgment and DENIES the
26   Commissioner’s cross-motion for summary judgment. The case is remanded to the Social
27   Security Administration for further proceedings consistent with this Order.
28   //
                                                     1
                                                                                   3:19CV804-KSC
 1      I.       PROCEDURAL BACKGROUND
 2            On August 4, 2015, plaintiff filed an application for disability insurance benefits
 3   under Title II of the Social Security Act. (Certified Administrative Record “AR” 214-
 4   216.) She also protectively filed a Title XVI application for supplemental security income
 5   on July 31, 2015. (Id. 217-225.) In both applications she alleged disability beginning on
 6   February 1, 2013. (Id. 215, 217.) After her applications were denied at the initial stage
 7   and upon reconsideration (Id. 101-110, 111-114, 118-121), plaintiff requested an
 8   administrative hearing before an administrative law judge (“ALJ”) (Id. 126-127). An
 9   administrative hearing was held on November 29, 2017. Plaintiff appeared at the hearing
10   with counsel, and testimony was taken from her and a vocational expert. (Id. 34-77.)
11            As reflected in his April 4, 2018, hearing decision, the ALJ found plaintiff had not
12   been under a disability, as defined in the Social Security Act, from her alleged onset date
13   through the date of the ALJ’s decision. (Id. 22-28.) The ALJ’s decision became final on
14   March 5, 2019, when the Appeals Council denied plaintiff’s request for review. (Id. 5-
15   10.) This timely civil action followed.
16      II.      SUMMARY OF THE ALJ’S FINDINGS
17            In rendering his decision, the ALJ followed the Commissioner’s five-step
18   sequential evaluation process. See 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ
19   found plaintiff did not engage in substantial gainful activity from February 1, 2013, her
20   alleged onset date, through the date of the ALJ’s decision. (Id. 22.)
21            At step two, the ALJ found that plaintiff had the following severe impairments:
22   degenerative disc disease, diabetes mellitus and diabetic neuropathy. He also found at
23   this step that plaintiff’s depression was a medically determinable mental impairment that
24   was not severe. (Id.)
25            At step three, the ALJ found plaintiff did not have an impairment or combination
26   of impairments that met or medically equaled one of the impairments listed in the
27   Commissioner’s Listing of Impairments. (Id. 23.)
28
                                                     2
                                                                                       3:19CV804-KSC
 1          Next, the ALJ determined plaintiff had the residual functional capacity (“RFC”) to
 2   perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), except
 3   she can occasionally operate a motor vehicle, climb ramps and stairs but can never crawl,
 4   use foot controls or work at unprotected heights. (Id. 23-27.)
 5          At step four, the ALJ determined plaintiff was able to perform her past relevant
 6   work as an office manager and as a general ledger bookkeeper and, thusly, he did not
 7   proceed to a determination as to whether plaintiff is able to perform other relevant work,
 8   at step five. (Id. 27-28.)
 9       III.    DISPUTED ISSUES
10          The disputed issues plaintiff has raised as the grounds for reversal and remand are
11   as follows:
12          1.     Whether the ALJ’s finding that plaintiff’s mental impairment is not severe is
13   supported by substantial evidence (Doc. No. 10, pp. 3-61); and
14          2.     Whether the ALJ properly evaluated plaintiff’s subjective complaints and
15   credibility (Id., pp. 6-10).
16       IV.     STANDARD OF REVIEW
17          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
18   determine whether the Commissioner’s findings are supported by substantial evidence
19   and whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841,
20   846 (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less
21   than a preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v.
22   Sec’y of Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial
23   evidence is “such relevant evidence as a reasonable mind might accept as adequate to
24   support a conclusion.” Richardson, 402 U.S. at 401. This Court must review the record as
25
26
27   1
      When referring to page numbers for documents filed with the Court, the Court uses the page
     numbering assigned by the Court’s ECF system.
28
                                                       3
                                                                                            3:19CV804-KSC
 1   a whole and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d
 2   528, 529-30 (9th Cir. 1986). Where evidence is susceptible of more than one rational
 3   interpretation, the Commissioner’s decision must be upheld. Gallant v. Heckler, 753 F.2d
 4   1450, 1452 (9th Cir. 1984).
 5      V.      DISCUSSION
 6           A. Reversal is not Warranted Based on the ALJ’s Finding Plaintiff’s
 7              Depression is not Severe
 8           At step two, the ALJ found that plaintiff’s “medically determinable mental
 9   impairment of depression does not cause more than minimal limitation in [her] ability to
10   perform basic mental work activities and is[,] therefore[,] non-severe.” (AR 22.) In
11   making this finding, the ALJ considered the four areas of mental functioning set out in
12   the disability regulations for evaluating mental disorders, referred as the “paragraph B
13   criteria.” (Id., citing 20 CFR, Part 404, Subpart P, Appendix 1.)
14           The first functional area considered was understanding, remembering, or applying
15   information. (AR 23.) In this area, the ALJ found plaintiff had no limitation. The next
16   functional area considered was interactions with others. The ALJ found plaintiff had a
17   mild limitation in this area. He then considered the third functional area – concentrating,
18   persisting, or maintaining pace – and found plaintiff had a mild limitation here. Lastly,
19   the ALJ considered whether plaintiff had any limitation with respect to adapting or
20   managing herself and found she did not. (Id.)
21           Plaintiff contends the ALJ’s finding that plaintiff’s depression was not severe is
22   not supported by substantial evidence because the AR does not include an evaluation by a
23   medical professional as to the impact of plaintiff’s mental condition on her RFC. (Doc.
24   No. 13-1, pp. 3-6.) The pivotal issue, thus, is whether the ALJ should have developed the
25   AR further, i.e. by requesting additional information from her treating physicians or
26   obtaining a consultative examination to assess plaintiff’s depression, before concluding
27   plaintiff’s condition was not severe.
28
                                                    4
                                                                                      3:19CV804-KSC
 1          As the claimant, plaintiff bore the burden of proving her depression caused
 2   functional limitations that impaired her ability to work. See Tidwell v. Apfel, 161 F.3d
 3   599, 601 (9th Cir. 1998) (“At all times, the burden is on the claimant to establish her
 4   entitlement to disability insurance benefits”); Edlund v. Massanari, 253 F.3d 1152, 1159–
 5   60 (9th Cir. 2001) (The claimant bears the burden to show that her impairment or
 6   symptoms affect her ability to “perform basic work activities.”); Leitner, 361 Fed. App’x.
 7   at 877 (unpublished) (holding ALJ had no duty to order consultative mental status
 8   examination because claimant, not the agency, “bears the burden” to establish severity of
 9   symptoms); Lasich v. Astrue, 252 Fed. App’x. 823, 825 (9th Cir. 2007) (unpublished)
10   (affirming finding depression was not severe because claimant “provided little evidence
11   of significant psychiatric or psychological findings demonstrating severe mental
12   impairment and had not been regularly treated by a licensed psychologist or psychiatrist
13   or received regular mental health counseling or therapy”).
14          Plaintiff established through the submission of her medical records that she had
15   been diagnosed with major depressive order, however, she did not provide any evidence
16   that her depression caused functional limitations such that it impeded her ability to
17   perform basic work activities. The existence of an impairment alone does not establish
18   disability—a claimant must also present evidence showing the impairment resulted in
19   functional limitations. See Leddy v. Berryhill, 702 Fed. App’x. 647, 648 (9th Cir. 2017)
20   (unpublished) (“The existence of a mental impairment alone does not establish functional
21   limitation or disability”), citing Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993);
22   Yanchar v. Berryhill, 2017 WL 6547534, *2 (9th Cir. 2017) (unpublished) (“Although
23   [claimant] points to evidence that she was diagnosed with depression, she does not
24   identify any functional limitations stemming from these diagnoses that the ALJ failed to
25   consider”). Here, plaintiff did not present evidence indicating she had functional
26   limitations caused by her depression that impede her ability to perform basic work
27   activities.
28
                                                  5
                                                                                    3:19CV804-KSC
 1         The lack of evidence regarding functional limitations caused by plaintiff’s
 2   depression, however, did not trigger the ALJ’s duty to develop the AR further. The ALJ
 3   has an independent “‘duty to fully and fairly develop the record and to assure that the
 4   claimant's interests are considered.’” Smolen v. Chater, 80 F.3d 1273,1288 (9th. Cir.
 5   1996.) (quoting Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.1983)). This duty extends
 6   to claimants represented by counsel, as was the case here. The ALJ’s duty to develop the
 7   record is triggered when the evidence is ambiguous, or the record is inadequate to allow
 8   for proper evaluation of the evidence. Smolen, 80 F.3d at 1288; Armstrong v.
 9   Commissioner of Soc. Sec. Admin., 160 F.3d 587, 590 (9th Cir.1998). The ALJ may
10   discharge this duty in several ways, including: subpoenaing the claimant's physicians,
11   submitting questions to the claimant's physicians, continuing the hearing, or keeping the
12   record open after the hearing to allow supplementation of the record. Tidwell v. Apfel,
13   161 F.3d 599, 602 (9th Cir.1998); Smolen, 80 F.3d at 1288.
14         Here, the AR is neither ambiguous, nor is it insufficient to evaluate the evidence
15   pertaining to plaintiff’s depression. As the ALJ correctly noted, plaintiff received very
16   limited treatment for depression. (AR 23, citing AR 613.) Plaintiff’s medical records
17   reflect that although she has long been diagnosed as having major depression, she
18   primarily sought treatment for her physical ailments and very seldom discussed any
19   symptoms related to depression with her treating providers. (See e.g. AR 337, 332, 334,
20   310-313.) She reported “her mood [was] improved on medication,” and obtained refills
21   for her depression related prescriptions from her primary care physicians, instead of
22   seeking psychiatric treatment. (See e.g. AR 337, 332, 334, 310-313.)
23         As noted by the ALJ, plaintiff’s treating providers generally observed her to have
24   normal insight and judgment, appropriate affect and euthymic mood, and mental status
25   examinations showed that she generally presented as alert, oriented and fluent with
26   speech. (Id., citing AR 329, 340, 608, see also 615, 643.) Additionally, screenings for
27   depression and anxiety showed that plaintiff did not present with any significant
28   symptoms. (AR 23, citing AR 613; see also AR 622, 635, 638, 667.) Furthermore, third-
                                                  6
                                                                                     3:19CV804-KSC
 1   party statements submitted by plaintiff’s son and partner attributed her inability to
 2   perform any household chores to her physical ailments, and do not mention depression as
 3   being a limiting factor. (Id., citing AR 296, 297-298.) This evidence, namely plaintiff’s
 4   normal mental-status examinations and scant mental-health treatment history, supports
 5   the conclusion that the AR was sufficiently developed for the ALJ to properly conclude
 6   that plaintiff’s depression was not severe. See Leitner v. Comm’r Soc. Sec., 361 Fed.
 7   App’x. 876, 877 (9th Cir. 2010) (unpublished) (affirming finding that mental impairment
 8   was not severe based on lack of mental health treatment), citing Burch v. Barnhart, 400
 9   F.3d 676, 681 (9th Cir. 2005).
10         B. The ALJ Failed to Properly Evaluate Plaintiff’s Subjective Complaints and
11             Credibility
12             1. Plaintiff’s Subjective Symptom Testimony
13         At the November 29, 2017 administrative hearing plaintiff, who was 56 years old
14   at the time, testified she experiences foot and back pain, as well as depression. She has
15   had back pain since around 2007. (AR 51.) She was diagnosed with Type 2 diabetes
16   when she was 40, which has caused neuropathy in her feet and back. (Id. 44.)
17         She stopped working in 2013, mainly due to her physical condition but also due to
18   her depression. (Id. 46, 65.) At the time her job required her to stand on her feet and to
19   travel between locations, but she lost it because there were days she physically could not
20   go to work. (Id.) Her physical condition and concern about finances due to her work
21   performance, caused her to fall into a deep depression. (Id.) Prior to that she had a
22   sedentary job. (Id. 50.) She said sitting for extended periods of time at her sedentary job
23   worsened her back pain, and she would have to get up and walk around to alleviate the
24   pain after sitting about 20-30 minutes. (Id.)
25          Since plaintiff stopped working in 2013, the pain in her feet, which she described
26   as a sharp, stabbing, electric, and hot and cold sensation, has progressively gotten worse.
27   (Id. 59.) She also has numbness from the knees down. (Id.)
28
                                                     7
                                                                                     3:19CV804-KSC
 1         In 2014, she woke up one morning to discover she couldn’t feel sensation in her
 2   right leg, her “back and stuff” were in extreme pain, and she was unable to get out of bed
 3   on her own. (Id. 44, 51.) She had back surgery a few days later because the doctors were
 4   concerned she would permanently lose sensation in her leg. (Id.) She did not think the
 5   surgery helped. (Id. 58, 60-61.) It relieved her immediate pain but the numbness and
 6   stiffness she experiences has gotten worse. (Id. 61.)
 7         She stated she suffers from foot and back pain 24/7 and typically lays in bed most
 8   of the day. (Id. 44, 53, 63.) She is unable to cook, clean or perform household chores so
 9   her 28 year old son, who lives with her, performs all those tasks. (Id. 52, 58-59, 62.) She
10   sometimes does not leave her apartment, which can only be reached by climbing four sets
11   of stairs, for months at a time. (Id. 53.) On a good day, she is able to use the stairs, while
12   holding the handrail. (Id. 53-54.) She is only able to drive on good days, due to the
13   numbness in her lower legs, so her mother typically drives her. (Id. 54.) In 2015, her
14   mother took her on a two-week trip to Japan to see relatives. (Id. 56.) While there she
15   used a wheelchair for mobility. (Id.)
16         Her feet are extremely sensitive, to the point that she rarely wears shoes and when
17   she does, she wears only a slipper. (Id. 60.) When she walks, she is unsteady on her feet
18   due to the numbness in her lower legs and there are often days when she can’t walk at all
19   and has to stay in bed. (Id. 43, 60.) She can only stand for 5-10 minutes due to the pain
20   in her feet and back. (Id. 63.) She also experiences pain, muscle spasms and toe
21   cramping when she lies down. (Id. 44.)
22         Plaintiff’s neuropathy is treated with epidural injections every few months; she
23   also wears Qutenza patches on her feet and takes Oxycodone and several other
24   medications for breakthrough pain. (Id. 43-44, 55, 61.) The injections help a little bit. The
25   Qutenza patches provide her about 12 hours of relief in a 48 hour period so she tries to
26   time the 12 hour period of relief to coincide with an event that requires her to leave the
27   house, such as a doctor’s appointment. (Id. 57.) Even on a good day, she can only be on
28
                                                   8
                                                                                      3:19CV804-KSC
 1   her feet for a half hour. (Id. 58.) The pain and effects of the pain medication she takes
 2   affect her ability to concentrate and she is often forgetful and foggy. (Id. 61-62.)
 3             2. Analysis
 4         Plaintiff contends the ALJ erred in assessing her credibility and in failing to fully
 5   accept her testimony regarding her subjective symptoms. (Doc. No. 13-1, pp. 7-10.) The
 6   ALJ found that while plaintiff’s medically determinable impairments could reasonably be
 7   expected to cause the alleged symptoms, her statements concerning the intensity,
 8   persistence and limiting effects of these symptoms were “not entirely consistent with the
 9   medical evidence and other evidence in the record for the reasons explained in this
10   decision.” (AR 24.) The ALJ’s decision, however, sets forth no such reasons, nor does it
11   identify which of plaintiff’s statements were discounted or rejected. Instead, the ALJ sets
12   forth a summary of the medical evidence and medical opinions. (Id.)
13         The law is well established in this Circuit that, where the claimant has produced
14   objective medical evidence of an impairment or impairments which could reasonably be
15   expected to produce some degree of pain and/or other symptoms, and the record is devoid
16   of any affirmative evidence of malingering, the ALJ may reject the claimant’s testimony
17   regarding the severity of the claimant’s pain and/or other symptoms only if the ALJ
18   makes specific findings stating clear and convincing reasons for doing so. See, e.g.,
19   Brown-Hunter v. Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015); Vasquez v. Astrue, 572
20   F.3d 586, 591 (9th Cir. 2009); Bunnell v. Sullivan, 947 F.2d 341, 343 (9th Cir. 1991);
21   Cotton v. Bowen, 799 F.2d 1403, 1407 (9th Cir. 1986). Since the ALJ did not make an
22   express finding of malingering or cite any evidence of malingering, the issue before the
23   Court is whether the provided reasons for his adverse credibility determination satisfy the
24   standard set forth above. See Vasquez, 572 F.3d at 592 (“clear and convincing’ standard
25   applies where ALJ did not cite any evidence of malingering); Robbins v. Social Sec.
26   Admin., 466 F.3d 880, 883 (9th Cir. 2006) (“[U]nless an ALJ makes a finding of
27   malingering based on affirmative evidence thereof, he or she may only find an applicant
28
                                                   9
                                                                                      3:19CV804-KSC
 1   not credible by making specific findings as to credibility and stating clear and convincing
 2   reasons for each.”).
 3          The Court concurs with plaintiff that the answer is no. The ALJ’s general
 4   statement regarding plaintiff’s credibility cited above was not sufficient. It was
 5   incumbent on the ALJ to state specifically which symptom testimony was not credible
 6   and what facts or evidence in the record supported that conclusion, which he did not do.
 7   See Brown-Hunter, 806 F.3d at 489, 493, 494; see also, e.g., Burrell v. Colvin, 775 F.3d
 8   1133, 1138 (9th Cir. 2014); Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998);
 9   Smolen, 80 F.3d at 1284; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Simply
10   setting forth the ALJ’s credibility conclusion and a summary of the medical evidence is
11   not a sufficient explanation in this Circuit. Brown-Hunter, 806 F.3d at 493-494. It is not
12   the Court’s function to comb the AR for specific conflicts or inconsistencies between
13   plaintiff’s subjective symptom testimony and the medical evidence and other evidence of
14   record. Brown-Hunter, 806 F.3d at 494; Burrell, 775 F.3d at 1138.2
15          Furthermore, while an inconsistency between plaintiff’s testimony and the
16   objective medical evidence of record may constitute a reason upon which the ALJ could
17   properly rely in support of his adverse credibility determination, see Morgan v. Comm'r
18   of Soc. Sec., 169 F.3d 595, 600 (9th Cir. 1999), it cannot constitute the sole reason
19   supporting the adverse credibility determination. See Reddick, 157 F.3d at 722 (“[T]he
20   Commissioner may not discredit the claimant’s testimony as to the severity of symptoms
21   merely because they are unsupported by objective medical evidence.” (citing Bunnell,
22   947 F.2d at 343; see also Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997)
23   (holding that “a finding that the claimant lacks credibility cannot be premised wholly on a
24   lack of medical support for the severity of his pain”). Here, while ALJ did not set forth
25
26
     2
       The Commissioner contends the ALJ’s discounting of plaintiff’s subjective symptom testimony was
27   predicated on medical evidence and plaintiff’s self-reported activities of daily living. (Doc. 14-1, pp. 7-
     10.) The Court is unable to consider the reasons now proffered by the Commissioner, as they are not
28   reasons given by the ALJ. See Cornett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)
                                                          10
                                                                                                  3:19CV804-KSC
 1   any reason for discounting plaintiff’s subjective symptom testimony, to the extent his
 2   summary of the medical evidence could be construed as the reason, this is insufficient.
 3             3. Remand is Appropriate
 4         The law is well established that the decision whether to remand for further
 5   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
 6   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d
 7   599, 603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand
 8   is warranted where additional administrative proceedings could remedy defects in the
 9   decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984); Lewin, 654 F.2d
10   at 635. Remand for the payment of benefits is appropriate where no useful purpose would
11   be served by further administrative proceedings, Kornock v. Harris, 648 F.2d 525, 527
12   (9th Cir. 1980); where the record has been fully developed, Hoffman v. Heckler, 785 F.2d
13   1423, 1425 (9th Cir. 1986); or where remand would unnecessarily delay the receipt of
14   benefits to which the disabled plaintiff is entitled, Bilby v. Schweiker, 762 F.2d 716, 719
15   (9th Cir. 1985).
16         Where, as here, a claimant contends she is entitled to an award of benefits because
17   of an ALJ’s failure to properly consider her subjective symptom testimony, the Court
18   applies a three-step framework. First, the Court asks whether the ALJ failed to provide
19   legally sufficient reasons for rejecting evidence, whether claimant testimony or medical
20   opinion. Second, the Court determines whether the record has been fully developed,
21   whether there are outstanding issues that must be resolved before a determination of
22   disability can be made, and whether further administrative proceedings would be useful.
23   Third, if the Court concludes that no outstanding issues remain, and further proceedings
24   would not be useful, the Court may find the relevant testimony credible as a matter of law
25   and then determine whether the record, taken as a whole, leaves “not the slightest
26   uncertainty as to the outcome of the proceeding.” Only when all three elements are
27   satisfied does a case raise the “rare circumstances” that allow the Court to exercise its
28   discretion to remand for an award of benefits. See Treichler v. Comm'r of Soc. Sec.
                                                  11
                                                                                     3:19CV804-KSC
 1   Admin., 775 F.3d 1090, 1099-1102 (9th Cir. 2014). However, as the Ninth Circuit
 2   subsequently observed in Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015)
 3   (internal citations and quotation marks omitted):
 4          “A district court is generally not required to exercise such discretion....
            District courts retain flexibility in determining the appropriate remedy, and a
 5
            reviewing court is not required to credit a claimant’s allegations regarding
 6          the extent of their impairments as true merely because the ALJ made a legal
            error in discrediting their testimony. In particular, we may remand on an
 7
            open record for further proceedings when the record as a whole creates
 8          serious doubt as to whether the claimant is, in fact, disabled within the
            meaning of the Social Security Act.”
 9
10          Here, further proceedings are necessary here because while medical evidence
11   contradicts plaintiff’s testimony of disabling pain symptoms, the ALJ failed to
12   specifically identify which subjective symptom testimony he found not credible and or
13   explain which specific evidence contradicted that testimony. Without this information,
14   the ALJ’s decision leaves the Court with no basis to review whether his conclusion was
15   supported by substantial evidence, or to understand how his determination influenced his
16   RFC determination. Furthermore, the vocational expert opined that an individual with the
17   physical limitations to which plaintiff had testified would not be able to sustain any jobs
18   in the national economy.
19        VI.   CONCLUSION
20          In sum, there are significant factual conflicts in the AR that should be resolved
21   through further proceedings before a proper disability determination can be made. See
22   Treichler, 775 F.3d at 1101, 1106-1107 (“Where this is conflicting evidence, and not all
23   essential factual issues have been resolved, a remand for an award of benefits is
24   //
25   //
26   //
27   //
28
                                                  12
                                                                                     3:19CV804-KSC
 1   inappropriate.”); See also Burrell, 775 F.3d at 1141-1142. Therefore, the case is hereby
 2   remanded to the Commissioner for further proceedings, consistent with this Order.
 3         IT IS SO ORDERED.
 4   Dated: January 27, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 13
                                                                                   3:19CV804-KSC
